MEMORANDUM **
We have received notice of appellant’s payment of the docketing and filing fees for this appeal.
A review of the record and appellant’s response to the court’s August 11, 2006 order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment. See 28 U.S.C. § 1441(a); Am. Int’l Underwriters, Inc. v. Cont’l Ins. Co., 843 F.2d 1253, 1260 (9th Cir.1988) (“The right to remove a state court case to federal court is clearly limited to defendants.”).
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.